EXHIBIT 12 NORTHWEST NATURAL GAS COMPANY Ratio of Earnings to Fixed Charges Thousands, except per share amount (Unaudited) 12 Months Six Months(1) Ended Ended Year Ended December 31, June 30, June 30, Fixed Charges, as defined: Interest on Long-Term Debt $ Other Interest Amortization of Debt Discount and Expense Interest Portion of Rentals Total Fixed Charges, as defined $ Earnings, as defined: Net Income $ Taxes on Income Fixed Charges, as above Total Earnings, as defined $ Ratio of Earnings to Fixed Charges A significant part of the business of NW Natural is of a seasonal nature; therefore, the ratios of earnings to fixed charges for the interim periods are not necessarily indicative of the results for a full year.
